DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the Request for Continued Examination received 12/23/21.
2.	Claims 39 through 59 are pending in the application. Claim 39 is an independent claim. 
3.	Claims 39-42, 43, 44-47, 50, and 56 remain rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more. Claims 39-59, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rutledge et al., PGPub. 2004/0054627 filed (12/20/02) in view of Messner et al., PGPub. 2001/0043364 filed (5/31/2001) and further in view of Nakashima et al., PGPub. 2005/0033675 filed 6/30/2004, have been withdrawn pursuant to applicant’s amendments.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 39-47, 50, 55, and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 39, the claim recites obtaining sub-portion user selections, determining prorated values (i.e. apportionment) for content, obtaining the sub-portions, and composite the actual obtained desired multi-source sub-portions into a composite work, and providing the composite work to a requestor. 

In reference to dependent claim 40-42, the claims recites providing and displaying different types of content works and allowing the content work to be selected.  The claims recites a mental step and thus the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the act of providing and displaying different types of content words and allowing content to be selected are well-understood and routine as recognized by the court decisions listed in MPEP 2106.05(d)..
 In reference to dependent claim 43, the claim recites a selector for allowing a user to select specific types of content works for display. The language found in the claim is mental process for selecting specific types of content for display. The claim language does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claims 44 through 47, the claim recites different types of content selections, preview of content selections, and ordering of content selections, which are a mental process and thus do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the act of selecting, ordering, and displaying content are well-understood, routing, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
In reference to dependent claim 50, 55, and 56, the claim recites a selection of ads to be included and different types of ads in the composite work. The selection of an ad is a mental process and does not include elements that are sufficient to amount to significantly more than the judicial exception. 




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 39-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rutledge et al., PGPub. 2004/0054627 filed (12/20/02) in view of Rosenblum, ‘Peak 2000 Conference Reveals E-Publishing’s “War for the Eyeballs” 2000, and in further view of Messner et al., PGPub. 2001/0043364 filed (5/31/2001).
In reference to independent claim 39, Rutledge teaches:
	‘obtain sub-portion user selections for desired multi-source sub portions of source content datastructures;’
The reference discloses a means of retrieving specific pieces of content which include many different types of media content including text, audio, video, etc. As presently claimed, the limitation is be interpreted by the reference to Rutledge by the computer that receives user selections through the device used to scan specific articles of content. See paragraphs 0062 through 0079. The selections made by the user may relate to an entire magazine or specific articles (sub portions of content) within the magazine. See paragraphs 0094 through 0118.
‘determine content-based apportionment for the desired multi-source sub-portions; wherein apportionment is based on a value not exceeding the sub-portions’ percentage value of source content’
As presently claimed, the reference discloses a means for a user to retrieve and purchase an entire magazine through the system as well as separate articles. Each article is associated with a media ID by a publisher using a 3rd party software package and has a distinct cost related to it such that if the user purchased multiple articles the user would be charged based on the cost of each article purchased. See paragraphs 0102 through 0118. The reference to Rutledge details methods for selecting one article from multiple articles and determining a cost associated with (i.e. allotted amount or set amount) the article. More specifically, the media ID intermediary receives the magazine from the publisher and prepares the information so that the media ID user can download/purchase portions of the magazine. The reference allows for an independent author to install a subset of the media ID’s for each chapter in a book allowing for a user to purchase each individual chapter of a book. See paragraphs 0102 through 0120. The reference to Rutledge teaches a means of purchasing 1 chapter with the possible addition of a 2nd article based on it being relevant. The reference fails to explicitly state a value not exceeding the sub-portions’ percentage value of source content however the reference to Rosenblum discloses accessing electronic materials and more specifically pricing structures to access electronic materials including different pricing structures or schemes (See Rosenblum, pages 7-8) pricing schemes include a price per article, a ten dollar per day option for access to content for one day, fifteen percent of a total price for access to titles, and electronic access only at ninety percent of a print price. A percentage value of some piece of content against a source is taught using the content based pricing structures. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Rutledge which teaches a cost structure for content including portions (sub-portions) of content and access to the entire content with the reference to Rosenblum which 
	‘obtain actual desired multi-source sub-portions datastructures;
The user may utilize the media ID intermediary to obtain the full content of the original printed media. Through contact with the media ID intermediary the original article can be obtained in electronic and printed form. See paragraphs 0102 through 0119.
	‘composite the actual obtained desired multi-source sub portions datastructures into a composite work datastructure; and provide the composite work datastructure to the requestor.’
As presently claimed, generating a composite work is taught by reference through broth electronic and physically printing the articles. Thus, the user may order specific articles (i.e. content) and view said articles as a collection on a user interface. See paragraphs 0111 through 0118, 0099 through 0111, 0261 through 0266. The reference to Rutledge teaches a means of utilizing tags to identify sub elements of a newspaper or magazine. Further, the articles or pieces of content may be stored and printed. 0094 through 0118. The reference to Rutledge fails to explicitly state compiling the obtained multi-source articles into a composite work and provide the composite work to a requestor. The reference to Messner provides of combining content from a plurality of content providers and sources into a personalized publication. The personalized publication is sent to a requestor and may be printed or sent via mail to the requestor. See paragraphs 0030, 0042 through 0045, 0047, 0051, 0070, and 0074. The reference are analogous since both make content selections from different sources and both can store said content sub portions prior to printing said content as a printed product. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the reference to Rutledge which allows for the selection and retrieval of sub portions (i.e. articles, magazine 
In reference to dependent claim 40, Rutledge teaches:
	Providing a means of retrieving specific pieces of content wherein the content may include many different types of media content including text, audio, video, etc. See paragraphs 0070 through 0079.
In reference to dependent claim 41, Rutledge teaches:
	The media ID system allows a user to make selections of specific media content and further allows for a user to save, order, and display content through specific selections. See paragraphs 0094 through 0119. 
In reference to dependent claim 42, Rutledge teaches:
	The media ID system allows a user to make selections of specific media content and further allows for a user to save, order, and display content through specific selections. See paragraphs 0094 through 0119. 
In reference to dependent claim 43, Rutledge teaches:
	As presently claimed, the reference discloses a means of utilizing ID links in relation to the media. Further, based on selections of specific media ID, content is retrieved, stored, and awaits either ordering by a user and/or viewing by a user. See paragraphs 0111 through 0118.
In reference to dependent claim 44, Rutledge teaches:
	The user may generate selections based on a number of different categories within the media environment. See paragraphs 0060 through 0089. 
In reference to dependent claim 45, Rutledge teaches:
	The user interface allows for the preview of content categories and sub categories of content work. See figures 30, 34, 39, 47. Also, see paragraphs 0100 through 0113. 
In reference to dependent claim 46, Rutledge teaches:
	The user may order specific articles (i.e. content) and view said articles as a collection on a user interface. See paragraphs 0111 through 0118, 0099 through 0111, 0261 through 0266.
In reference to dependent claim 47, Rutledge teaches:
	The user may order specific articles (i.e. content) and view said articles as a collection on a user interface. See paragraphs 0111 through 0118, 0099 through 0111, 0261 through 0266.
In reference to dependent claim 48, Rutledge teaches:
	The user is presented with different output options related to the output of content through the user media ID user interface. See figures 30, 34, 39, and 47. Also, see paragraphs 0099 through 0111, and 0360. 
In reference to dependent claim 49, Rutledge teaches:
	The categories and sub categories of content are arranged and placed into a desired output format by the user of the media ID user interface. See figures 30, 34, 39, and 47. Also, see paragraphs 0099 through 0111, and 0360. 
In reference to dependent claim 50, Rutledge teaches:
	The user may retrieve advertisements and include ad content for retrieval from the media ID database. See paragraphs 0113 through 0115. 
In reference to dependent claim 51-53, Rutledge teaches:
	The reference discloses a means for selecting advertisements to be included in the media ID software system and a means for determining costs for content released to a user per piece of content received. See paragraphs 0102 through 0111.
In reference to dependent claim 54, Rutledge teaches:
	The output format selected based upon user preferences include only those pieces of content the user deems necessary and thus costs are based solely on said selected content. The reference to Rutledge discloses a means for selecting advertisements to be included in the media ID software system and a means for determining costs for content released to a user per piece of content received. See paragraphs 0102 through 0111.
In reference to dependent claim 55-56, Rutledge teaches:
	The reference allows a user to select and add advertisements from a category to include within the media ID system. See paragraphs 0113 through 0116.
In reference to dependent claim 57, Rutledge teaches:
	The content and advertisements are selected based upon user interests and classified in the media ID system using categories which match similar content. See paragraphs 0102 through 0113.
In reference to dependent claim 58, Rutledge teaches:
	The indicia is received by the media ID software system based upon user selections and thus effects identification of content works matching the indicia bound to each piece of content. The categories and groups established through the user interface represent both parts and subparts of an entire group of content selections and a user determined template output format. The content is provided to the user through different output devices dependent upon established user preferences. See paragraphs 0099 through 0115 and 0360 through 0369.
In reference to dependent claim 59, Rutledge teaches:
	The content is provided to the user through different output devices dependent upon established user preferences. See paragraphs 0099 through 0115 and 0360 through 0369. 


Response to Arguments
8.	Applicant’s arguments with respect to claims 39-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant narrowed the claim by including a content-based apportionment for the desired multi-source sub-portions. The changes required the examiner to withdraw the prior art rejection to Nakashim and perform a new search to address the ‘content-base’ apportionment. With reference to the actual term ‘apportionment’ as it relates to the claim and in light of the specification, there is not clear definition of ‘apportionment’ in the specification. Further, the specification lacks the details in reference to a ‘percentage value’ as it relates to how the apportionment to clearly define the apportionment. Thus, the reference to Rosemblum was added to teach a method of determining percentage value of an entire source content as one example that relates directly to the purchase of content.
In addressing the rejection under 35 U.S.C. 101, applicant points to the limitations ‘obtain sub-portion user selection datastructures for desired multi-source sub-portions of source content datastructures’ and ‘determine content-based apportionment for the desired multi-source sub-portions’, and ‘composite the actual obtained desired multi-source sub-portions datastructures into a composite work datastructure’, and states that a person does not use mental will to manifest a datastructure into a computer. However, the ‘datastructure’ as presently claimed, are recited at such a high level, the term seems nothing more than a placeholder for how any generic  computer stores content and is interpreted similararly to the ‘processor’ mentioned in the claim which is nothing more than a generic computer processor recited in a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing information) such that it amounts to nothing more than instructions to apply the exception using a generic datastructure or generic computer component. The courts do not distinguish between mental processes that are performed entirely in the human mind 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/               Supervisory Patent Examiner, Art Unit 2178